ALLOWANCE
Election/Restrictions
The restriction requirement between Inventions I-II and Species I-III, as set forth in the Office action mailed on 04/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn for any claim that requires all the limitations of an allowable claim, as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Alan Marshal	 on 03/01/2021 and 03/08/2021.
Amend claims as follows:
1. 	(Currently Amended): A gas turbine engine, comprising:
a compressor, a combustor, and a turbine arranged in sequential flow relationship along a primary flowpath, the turbine being connected in mechanical driving relationship to the compressor, so as to define at least one engine rotor that is rotatable about a centerline axis of the engine; 
a secondary flowpath connected in flow communication with the primary flowpath, wherein the secondary flowpath is positioned radially inward 

the air cycle rotor is integrated into the at least one engine rotor;
the air cycle rotor is in fluid flow communication with the secondary flowpath; 
the air cycle rotor is in fluid flow communication with at least one heat exchanger, and
the air cycle rotor includes an annular rotor disk having opposed a forward face and an aft face, the forward face including an array of compressor blades extending therefrom to define the at least one air cycle compressor and the aft face including an array of expander blades extending therefrom to define the at least one air cycle expander.
2. 	(Cancelled)
3. 	(Currently Amended): The engine of claim 1 further comprising:
a casing defining a portion of the primary flowpath; and
a core nacelle surrounding the casing, wherein the air cycle rotor is positioned radially inward of the casing
4. 	(Currently Amended): The engine of claim 1 further comprising:
a casing defining a portion of the primary flowpath; 
a core nacelle surrounding the casing; and
a fan nacelle surrounding the core nacelle, wherein the air cycle rotor is positioned radially inward of the casing
5. 	(Currently Amended): The engine of claim 1 wherein a casing defines a portion of the primary flowpath and the air cycle rotor is positioned radially inward of 
6. 	(Currently Amended): The engine of claim 1 wherein the air cycle rotor is positioned radially inward 
7. 	(Cancelled)
8. 	(Cancelled)
9. 	(Cancelled)
10. 	(Cancelled)

12. 	(Original): The engine of claim 1 wherein the engine includes a positioned downstream of the compressor, and the heat exchanger is formed integrally with the diffuser.
13. 	(Original): The engine of claim 1 wherein a casing surrounds at least one of the compressor, the combustor, and the turbine, and the heat exchanger is positioned outside the casing.
14. 	(Original): The engine of claim 13 further comprising a nacelle surrounding the casing, wherein the heat exchanger is positioned outside the nacelle.
15. 	(Currently Amended): A method of cooling air in a gas turbine engine of the type including a compressor, a combustor, and a turbine arranged in sequential flow relationship along a primary flowpath, the turbine being connected in mechanical driving relationship to the compressor, so as to define at least one engine rotor that is rotatable about a centerline axis of the engine, the method comprising:
a secondary flowpath connected in flow communication with the primary flowpath, wherein the secondary flowpath is positioned radially inward of the primary flowpath, relative to the centerline axis; and
bleeding air from the compressor from the primary flowpath into a secondary flowpath;
cooling the air bled from the compressor using an air cycle machine including an air cycle rotor carrying an at least one air cycle compressor and at least one air cycle expander, wherein the air cycle rotor is mechanically driven by the at least one engine rotor;
passing the compressed air from the air cycle compressor to a heat exchanger and rejecting heat from the compressed air;
passing the compressed air from the heat exchanger through the air cycle expander,
wherein the air cycle rotor is integrated into the at least one engine rotor, and wherein the air cycle rotor includes an annular rotor disk having opposed a forward face and an aft face, the forward face including an array of compressor blades extending therefrom to define the at least one air cycle compressor and the aft face including an array of expander blades extending therefrom to define the at least one air cycle expander. 

17. 	(Cancelled)
18. 	(Cancelled)
19. 	(Cancelled)
20. 	(Cancelled)
21. 	(Currently Amended): The method of claim 15 wherein a casing defines a portion of the primary flowpath and the air cycle rotor is positioned radially inward of the casing.
22. 	(Currently Amended): The method of claim 15 wherein the air cycle rotor is positioned radially inward 
23. 	(Currently Amended): The engine of claim 12 wherein the air cycle rotor is disposed radially inward 
24. 	(Canceled) 
25. 	(Previously Presented): The engine of claim 12 wherein an annular forward wall structure is positioned inboard of the diffuser and axially forward of the air cycle rotor and an annular aft wall structure is positioned inboard of the diffuser and aft of the air cycle rotor.
26. 	(Previously Presented): The engine of claim 25 wherein an array of air cycle compressor outlet vanes are positioned between the annular forward wall structure and the diffuser downstream of the at least one air cycle compressor and an array of air cycle compressor inlet vanes are positioned between the annular forward wall structure and an inner rotating seal upstream of the at least one air cycle compressor.
27. 	(Previously Presented): The engine of claim 25 wherein an array of air cycle nozzle vanes are positioned between the annular aft wall structure and the diffuser upstream of the at least one air cycle expander and an array of air cycle outlet guide vanes are positioned between the annular aft wall structure and a compressor discharge seal downstream of the at least one air cycle expander  
	Allowable Subject Matter
Claims 1, 3-6, 12-16, 21-23 and 25-27 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/Primary Examiner, Art Unit 3741